WHATLEY, Judge.
The appellant, Ernest Russell Hare, the husband in this marital dissolution case, challenges both the final judgment of dissolution and a postjudgment order as to an award of attorney’s fees and costs to the appellee, Judith Flanagan, f/k/a Judith Hare, the wife herein. We find merit only in the husband’s contention that the trial court, in its post-judgment order, exceeded the scope of its jurisdiction when it designated the fee award as additional support for the wife. We, therefore, strike from the postjudgment order the provision designating the fee award as support. See Hurley v. Hurley, 644 So.2d 595 (Fla. 5th DCA 1994); Harman v. Harman, 523 So.2d 187 (Fla. 2d DCA 1988). The final judgment of dissolution and the postjudgment order are otherwise affirmed.
Affirmed in part; stricken in part.
THREADGILL, C.J., and RYDER, J., concur.